Citation Nr: 0607665	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  98-00 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for status post 
fracture, left femur, with left knee disability, currently 
rated as 30 percent disabling.

2.  Entitlement to an increased rating for left hip 
arthralgia, currently rated as 10 percent disabling.

3.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain prior to May 6, 2005, and entitlement to a 
rating in excess of 20 percent for lumbosacral strain from 
May 6, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had six months of active duty for training from 
May 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

A June 2005 VA decision granted service connection for 
peripheral neuropathy of the left lower extremity, associated 
with lumbosacral strain, and assigned a 10 percent disability 
rating, effective May 6, 2005.  The veteran has not expressed 
disagreement with that rating, and this issue is not before 
the Board.


FINDINGS OF FACT

1.  Clinical findings have revealed only minimal limitation 
of left knee motion, and the veteran's left knee is 
productive of only mild functional impairment.

2.  The veteran's left hip is productive of only minimal 
functional impairment.

3.  Moderate limitation of motion of the lumbar spine has 
been shown prior to May 6, 2005.

4.  From May 6, 2005, the veteran's low back disability is 
primarily manifested by pain and moderate limitation of 
motion; there have been no findings of severe limitation of 
motion or severe lumbosacral strain or severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for status post 
fracture, left femur, with left knee disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5010, 5255, 5256, 5260, 5261 
(2005).

2.  A rating in excess of 10 percent for left hip arthralgia 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5250, 5252, 5253, 5254 
(2005).

3.  A rating of 20 percent for lumbosacral strain prior to 
May 6, 2005, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2003) and Diagnostic Codes 5242, 5243 (2005).

4.  A rating in excess of 20 percent for lumbosacral strain 
from May 6, 2005, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003) and Diagnostic Codes 5242, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  The RO decisions issued in connection 
with the appeal have noted the evidence considered as well as 
the pertinent laws and regulations.  In addition, a letter 
sent to the veteran dated in April 2004 specifically noted 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
whether the veteran or VA bore the burden of producing or 
obtaining that evidence or information.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA has satisfied the VCAA notice requirements by: 
(1) Informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided 
prior to the initial adjudication, notice was provided by the 
AOJ prior to the transfer and certification of the case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
to decide the appeal would not be prejudicial error to the 
claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file as are VA and private treatment records.  The 
veteran has undergone VA and private examinations that have 
assessed the severity of the disabilities on appeal.

As noted by the veteran's representative, it is unclear 
whether the examiner at the May 2005 VA examination reviewed 
the entire claims file.  Even without the benefit of the 
veteran's medical records, the examiner obtained a history of 
the veteran's disabilities and was able to determine the 
current severity of the disabilities on appeal.  There is no 
indication that reviewing the veteran's past medical records 
would change the findings regarding the current severity of 
the veteran's service-connected disabilities.  As such, a 
remand to have the veteran examined again with a review of 
his medical records would serve no purpose other than to 
impose additional burdens on VA with no benefit flowing to 
the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appellant's appeal.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  
Mayfield v. Nicholson, 19 Vet. App, 103 (2005).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

I.  Left femur and left knee

This disability is rated as 30 percent disabling, effective 
March 1989.

Malunion of the femur with marked knee or hip disability 
warrants a 30 percent evaluation.  Fracture of surgical neck 
of the femur, with false joint or fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, weight bearing preserved with aid of brace warrants a 
60 percent evaluation.  Diagnostic Code 5255.

Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees.  A 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees.

Under Diagnostic Codes 5003 and 5010, arthritis is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  The Board observes that standard motion of a knee 
is from 0 degrees extension to 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.  The maximum schedular rating for 
limitation of flexion of a leg is 30 percent.  Diagnostic 
Code 5260.  Limitation of extension of a leg warrants a 40 
percent evaluation if extension is limited to 30 degrees and 
a 50 percent evaluation if extension is limited to 
45 degrees.  Diagnostic Code 5261.

The findings, including those of the May 2005 VA bones 
examination, do not demonstrate that a higher rating is 
warranted.  In this regard, the Board observes that there was 
only minimal limitation of motion of the left knee, and no 
pain on motion was reported.  Findings such as false joint or 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of brace, have not been noted.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 would warrant a higher rating.  See 
DeLuca v. Brown, 8, Vet. App. 202 (1995).  The examinations 
on file fail to demonstrate functional impairment comparable 
to ankylosis of the left knee, or extension of the left leg 
limited to 30 degrees, as required for a higher rating.  The 
current 30 percent rating is the maximum schedular rating 
assignable for limitation of leg flexion or instability of 
the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 
and 5260 (2004).  The competent clinical evidence of record 
fails to demonstrate that more than marked knee or hip 
disability is present.  In fact, there is little or no 
limitation of left knee motion, and the May 2005 VA examiner 
has indicated that the veteran's left knee is productive of 
only mild functional impairment.  In short, a rating in 
excess of 30 percent for status post fracture, left femur, 
with left knee disability is not warranted.


II.  Left hip

This disability is rated as 10 percent disabling, effective 
May 1990.

Limitation of thigh flexion to 45 degrees warrants a 10 
percent rating, limitation of flexion to 30 degrees warrants 
a 20 percent rating, limitation of flexion to 20 degrees 
warrants a 30 percent rating and limitation of flexion to 10 
degrees warrants a 40 percent rating.  Diagnostic Code 5252.  
Diagnostic Code 5253 provides for a 20 percent rating where 
there is limitation of abduction of the thigh with motion 
lost beyond 10 degrees.

There is no clinical objective evidence demonstrating that 
flexion of the veteran's left thigh has been limited to 30 
degrees.  There is also no objective clinical evidence 
showing limitation of abduction of the thigh with motion lost 
beyond 10 degrees.  The May 2005 VA examination report showed 
flexion of the left hip to be 110 degrees, extension to 20 
degrees, and abduction to 40 degrees was shown on the 
February 1998 VA examination.  While the record shows that 
the veteran clearly has some left hip impairment, clinical 
evidence does not support a higher rating than that already 
assigned by the RO under Diagnostic Codes 5252 and 5253.

As for other diagnostic codes, the evidence does not show a 
flail left hip joint to warrant a rating under Diagnostic 
Code 5254 or ankylosis of the left hip to warrant a higher 
rating under Diagnostic Code 5250.

The Board acknowledges the veteran's long-term complaints of 
left hip pain, and in reviewing the evidence the Board has 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca.  However, there has been no showing of additional 
functional loss due to pain that would further limit motion 
so as to result in a higher rating under Diagnostic Codes 
5252 or 5253.  Further, the May 2005 VA examiner indicated 
that the veteran had only minimal left hip functional 
impairment.  In short, a rating in excess of 10 percent for 
left hip arthralgia is not warranted.


III.  Lumbosacral strain

In January 1993 the RO granted service connection for 
lumbosacral strain and assigned a 10 percent disability 
rating, effective May 1990.  A June 2005 rating decision 
increased the rating for the veteran's lumbosacral strain to 
20 percent, effective May 6, 2005.

Diagnostic Code 5292, which evaluates the severity of 
limitation of lumbar spine motion, provides for a 20 percent 
evaluation for moderate limitation of motion and a 40 percent 
evaluation for severe limitation of motion.

Under Diagnostic Code 5295, lumbosacral strain is rated 20 
percent disabling when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The Board notes that under the rating criteria for 
intervertebral disc syndrome (Diagnostic Code 5293) in effect 
prior to September 23, 2002, a 40 percent evaluation 
contemplated severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, and a 60 percent 
evaluation was for assignment for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.

Under the revised Diagnostic Code 5293 in effect from 
September 23, 2002 through September 25, 2003, intervertebral 
disc syndrome can be evaluated based either on the duration 
of incapacitating episodes or a combination of the chronic 
orthopedic and neurological manifestations.  Effective 
September 26, 2003, that portion of the rating schedule 
pursuant to which disabilities of the musculoskeletal system 
and spine are evaluated was again revised.  However, these 
revisions do not materially affect this case since the 
criteria under Diagnostic Code 5293 for intervertebral disc 
syndrome did not change (although the Diagnostic Code has 
been renumbered from 5293 to 5243).

A.  Rating in excess of 10 percent for lumbosacral strain 
prior to May 6, 2005.

VA examinations conducted in July 1996 and February 1998 
revealed that the veteran had lumbar spine lateral flexion of 
approximately 20 degrees bilaterally as well as lumbar spine 
lateral rotation of 18-20 degrees.  In addition, the February 
1998 VA examiner noted, in discussing the veteran's low back 
condition, that "Deluca factors are present."  When 
considering these findings in connection with 38 C.F.R. §§ 
4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 
(1995), and when considering the veteran's long-standing 
complaints of back pain as demonstrated on the multiple 
private and VA treatment records in the claims file, the 
Board finds that a rating of 20 percent for moderate 
limitation of motion of the lumbar spine has been 
approximated.  As such, the Board finds that a rating of 
20 percent prior to May 6, 2005 is warranted.

B.  Rating in excess of 20 percent for lumbosacral strain 
from May 6, 2005.

While some loss of lateral spine motion has been noted, there 
have been no findings suggesting severe lumbosacral strain, 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, or marked limitation of forward bending in 
the standing position.  As such, a rating in excess of 20 
percent under Diagnostic Code 5295 is not warranted.

The Board notes that lumbar spine flexion has tended to be 
from 60 to 80 degrees during this appeal period.  While 
moderate loss of lumbar spine rotation and lateral flexion 
has been demonstrated, severe limitation of motion of the 
lumbar spine has not been shown, and a rating in excess of 
20 percent under Diagnostic Code 5292 is not warranted.

None of the medical records in the claims file reveal that 
any health professional has stated that the veteran's low 
back disability was productive of severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, the 
criteria necessary for a 40 percent rating under the old 
criteria.  There is also no evidence that the veteran has had 
incapacitating episodes having a total duration of at least 
four weeks during a 12-month period (the criteria necessary 
to receive a rating of 40 percent under the new criteria).  
Diagnostic Codes 5293 and 5243.

The Board notes that a 40 percent disability rating may be 
assigned under the general rating formula (Diagnostic Code 
5237) when there is forward flexion of the thoracolumbar 
spine to 30 degrees or less.  Such an assignment cannot be 
made, as the record clearly shows that the veteran has 
flexion to 60-80 degrees.

The Board observes that the May 2005 VA examiner noted that 
the veteran's back disability was productive of only mild 
functional impairment due to limitation by pain, fatigue, or 
lack of endurance following repetitive activity.  When 
considering these findings in connection with 38 C.F.R. §§ 
4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Board finds that a rating in excess of 20 percent 
under any of the applicable Diagnostic Codes is not 
warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  There is a preponderance of 
evidence, however, against the veteran's claims and, as such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence to allow for 
more favorable determinations.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that there has been no showing by the veteran 
that the disabilities on appeal, alone, have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

A rating in excess of 30 percent for status post fracture, 
left femur, with left knee disability is denied.

A rating in excess of 10 percent for left hip arthralgia is 
denied.

A rating of 20 percent for lumbosacral strain prior to May 6, 
2005 is granted, subject to governing regulations concerning 
monetary awards.

A rating in excess of 20 percent for lumbosacral strain from 
May 6, 2005, is denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


